 

       

   

Filed 06/17/21 Page 1 of 14

 

"Case 2:21-cv-02721 Document 1

KASHKASHIAN, DOVER & ASSOCIATES
Arsen Kashkashian, Esquire

Attorney Identification No. 12779

16 Canal Street, Suite 204

Bristol, PA 19007

(215) 781-9500

(215) 781-6500 Attorney for Plaintiff

IN THE COURT OF COMMON PLEAS

RYAN KIM
PHILADELPHIA PENNSYLVANIA

1125 SPRUCE STREET

PHILADELPHIA, PA 19107
Plaintiff

v8,

JEFFREY KOBLENZ : Docket No.:
33 WAYNE STREET
UNIT 3

WEST JERSEY CITY, NJ 07302
Defendant.

COMPLAINT OF DEFAMATION/ LIBEL

1) Plaintiff, Ryan Kim, is an adult individual residing at 1125 Spruce Street, Philadelphia, PA 19107,

2) Defendant, Jeffrey Koblenz, is an aduit individual residing at
3) The amount of retribution for damage to reputation is valued at $75,000 +.

COUNT I

DEFAMATION (Libel)

3) Beginning on April 27, 2021, Plaintiff began receiving emails from Defendant, Jeffrey Koblenz,
demanding the return of monies that Koblenz invested for a Real Estate project at 251 Fulton Street,
Philadelphia. The investment made by Koblenz was $80,000. Koblenz, lent his funds to Fishtown Royal
Holdings DE LLC, a holding company for 251 Fulton Street LLC, located at 1125 Spruce Sireet,

Philadelphia.

 
 

 
 

 

"Case 2:21-cv-02721 Document i Filed 06/17/21 Page2of14.

4) There has been no default by 251 Fulton Street LLC, and the request of funds to be returned to
Koblenz is without merit or right, since there has been no default by 251 Fulton Street LLC to Koblenz.

5) Koblenz began harassing Plaintiff, Ryan Kim, by emails directed to him, to Adam Moccio and Thor

Torrens, placing pressure on Ryan Kim to pay Koblenz even though there was no default.

6) The emails were directed to a partner of Plaintiff, Adam Moccio, and to a personal friend of Plaintiff,
being Thor Torrens, in which the Plaintiff was accused of forming a sham operation and using the

monies invested not for the Fulton Ave property, but for another investment by Wolcott Management

Services, LLC.

7) A series of emails, which are attached as Exhibit A, are of defamatory nature. In said emails, the

Plaintiff was defamed to his partner and his personal friend.

8) Defendant, Koblenz, even with communications from Plaintiff’s counsel, has refused to stop and

continues to make false accusations, defamatory accusations and continues to change his position, even

when Plaintiff is willing to satisfy the Defendant’s claim.

9) Defendant, Koblenz, had agreed to accept $29,500 in full settlement upon the execution of a
Termination Agreement, which is attached as Exhibit B. Once the Termination Agreement was

provided to Jeffrey Koblenz, he then changed his position and increased the amount of his request to

$37,000.

10) In several of the emails, Defendant Koblenz accuses the Plaintiff of stealing monies from the
corporation that he has invested his funds. Defendant further in the emails has accused Plaintiff of
fraudulent conduct int that he has placed Koblenz’s money into an entity that Koblenz believes does not

exist. This accusation is false and Koblenz knows this because he has received dividend checks from

the corporation in which he has invested.

11) The emails attached show a history of harassment, attempted extortion, lies and calling Mr. Kim’s
conduct fraudulent, These are all lies and the Defendant knows that these are lies. Additionally, the

emails were not only sent to the Plaintiff, but also his business associates and possible other third

parties unbeknownst to Ryan Kim.

 

 
 

“Case 2:21-cv-02721 Document 1 Filed 06/17/21 Page3of14

12) Since all of the emails are writings, Plaintiff believes that Defendant has committed Libel against

him and demands damages for loss of his reputation.

WHEREFORE, Plaintiff demands Judgment in it’s favor and requests this Honorable Court to

determine damages for his loss of reputation.

COUNT H
INVASION OF PRIVACY

13) The Defendant, in his latest emails, has indicated that he plans to email the parents of Plaintiff’s
wife, conceming the dispute with the Plaintiff. This is being done in order to pressure the Plaintiff to a
higher settlement. Whereas the parents of Mrs. Kim have nothing at all to do with the businesses of

Ryan Kim or any of his companies or Real Estate Developments.

14) Beyond that, Defendant has also indicated that he plans to provide the same information as stated

above, to Plaintiff’s parents. There is no connection to Plaintiff’s parents to his businesses, companies

or Real Estate Developments.

15) This is a clear indication of Defendant invading the privacy of Ryan Kim. This invasion of privacy

is an attempted extortion of the Plaintiff without any right by the Defendant or of the Defendant having

any interest with the parents or in-laws of Ryan Kim.

16) There is no connection between Ryan Kim, his parents and his in-laws to any of the businesses of

the Plaintiff and certainly not of any investment made by Jeffrey Koblenz.

17) This invasion of privacy has caused Plaintiff mental distress, distress between himself and his wife,

distress between himself and his partner Adam Moccio and distress between himself and his friend,

Thor Torrens.

18) Defendant has invaded the privacy of Plaintiff by indicating that he would provide the attached

emails and information as to his accusations to the parents of Mr. Kim and to his wife’s parents. The

 

 
 

 

‘Case 2:21-cv-02721 Document1 Filed 06/17/21 Page4ofi4.——S—st—<=~ststs~S™S

parents of Mr. Kim and his wife, have nothing to do with the business that Koblenz is invested in. This

is a blatant attempt at extortion.

WHEREFORE, Plaintiff requests damages for this invasion of privacy by Defendant.

Respectfully submitted,

a4 o

i .
(= ( orthert

Arsen KashkashianS Esquire
Attorney for Plaintiff

Date: fia [ol

 
   

 

     

61912021 ~ Case 2:21-cVv-02721 rhQQchiaenk fropiniled BAddededley Raden of 14
From: ryanlawrencekim@gmail.cam,

To: kashlaw@aol.com,
Subject: Fwd: Purchase of properties in Philadelphia by Ryan Kim

Date: Tue, Jun 8, 2021 5:10 pm
Pye had enough of this. He is now harassing my family.

---------- Forwarded message ---------
From: Jeff Koblenz <jeff.kobienz(a@iemail. com>
Date: Tue, Jun 8, 202[ at 4:59 PM

Subject: Purchase of properties in Philadelphia by Ryan Kim
To: Adam Mocio <aman!23105@aol.com>, thor torrens <thorterrens@yahoo.com>, Ryan Kim <ryanlawrencckim@@omail com>

 

Adam and Evan, (cc: Ryan)

I'm going to reach out to Ryan's extended family in Marlton and Suffern to see if we can avoid fitigation and the expensive attorney fees,
Meanwhile, as we discussed, Ryan has purchased a few properties in 2020, Vacant Land and one building to renovate. Meanwhile, the properties managed by the MTL

Property Holdings group are in a mess and I am told that money is missing from ail the LLCs.

See if the three of you can figure eut how you can get my money back IMMEDIATELY.

LEAVE STATEMENTS THAT SHOW PM OWED $29,600 BEFORE THE PREFERRED DIVIDEND. Ryan needs to understand that | put in $80,060 and received
$50,400 (63% of $80k) back, leaving $29,600 of principal. And, since you wanted to pay a 6% preferred dividend for use of my funds, it appears that $37,000 is a

reasonable request, ($26,600 PLUS 6% preferred dividend.)
I'm told that Ryan took money from the LLC, but I don't really care to have to pursue this once I have my money.
After all, if $1.1 miffion was borrowed, where is the money? If 63% of 300,000 of investor money was returned, it's a mystery to me where hundreds of thousands of

dollars have gone,
Who has fiduciary responsibility here to the investors? Adam? Evan? Thought Ryan supposed to be running 25i Fulton Street? Guess Adam taught him the business

and he abandoned all the investors.

' Here are a few properties Ryan bought. TOTAL $430,060 CASH to buy summer and fall of 2020!

fhittps:/Awww.zillow.com/homes/625-Hoffman-St-Philadelphis,-PA,-19)48 rh/Lt8340097 zpid/

hitps:/Avww.zillow com/homes/614-Hoftinan-St-Philadelphia,-PA,-19148 rb/118336256 2nid/

 

     

 

hitps://Awww.zillow.conwhomedetails/1933-S-6th-St-Philadelphia-PA.L9E48/118362765_zpid/
bttps:/www, cooele.com/maps/place/£933+814th+St+Philadelshia,+PA+§O£48/78390,924 (719-75, 156309, 30,90, 109, $h G4 3 1i/data=1 ims! tel fim? lseuY OP Vouzbak Ly

 

4

Jeff Koblenz, CPA

Exhibit
el A it
hitps://mail.aol.comévebmail-std/en-us/PrintMessage 1A

 
 

 

5/3/2021 Case 2:21-c
From: jeff.kobienz@gmail.cam,

To: ryanlawrencekim@gmail.com,

Gc: aman123105@aol.com, thortorrens@yahoo.com, kKashlaw@aol.com,

Subject: Re: Koblenz funds are deemed ‘stolen’ by operation of law

Date: Mon, May 3, 2021 12:17 pm

Attachments: Subscription Agreement_Jeff - fake entity, state of DE.pdf (117K),
251 Fulton Street_OA_Jeff_v2 - fake entity, state of NY.pdf (366K)

Attached are not typos

On Mon, May 3, 2021 at 11:42 AM Ryan Kim <ryanlawrencekim@gmail,com> wrote:

It's obvious, you are not reading the same docs we have...Where you not only list the exact name of the LLC
where you sent funds that was received but also the exact EIN of the LLCs. So please help me understand
where a typo becomes fraudulent. You sent the money to Fishtown Royal Holdings, LLC not the other name
you continue to mention, if you did, those funds would have never cleared the account filing any sort of
criminal accusation will be a clear waste of time and I will counter with harassment, defamation, and
blackmail suit immediately after as you clearly have spewed lies and false representations through the many
contacts that Evan continues to provide you with and in the letters you continue to send daily.

We are moving through this as fast as we can here. When a complaint if filed, the opposing party has 30

| days to respond and then the next move is made. We are not operating outside our agreement nor are we in
default. Please refer to Mr. Torrens who brought you into this as your acting representative and Ist degree

of contact. Evan acted as partner and your liaison with a 5% stake within 251 Fulton Street as reinforced by

the tax returns. Lastly, not being able to deliver does not mean I did not accept, I received your certified

letter addressed to my family over the weekend. Arsen, will be sending you an offer momentarily.

On Mon, May 3, 2021 at 11:19 AM Jeff Koblenz <jeff.koblenz@gmail.com> wrote:
All three of you received the attached via USPS Certified Mail, except for RYAN LAWRENCE KIM,

who refused receipt. Anyone surprised by the KIM decision on accepting mail, given KIM's past
behavior, such as when Wells Fargo bank statements are requested on the LLC investments by investors?

RYAN LAWRENCE KIM and Counselor Kashkashian are aware of KOBLENZ position on funds being
stolen, given the documentation sent. KASHKASHIAN has been 'too slow’ to respond and will be

reported to the State of Pennsylvania at some point soon.

EVAN BRIAN TORRENS has been copied on some communications from RYAN LAWRENCE KIM
listing the fake entity: FISHTOWN ROYAL HOLDINGS DE LLC back in September and October 2018.

If anyone wishes to report a crime in this matter, please advise me so that I may assist you with your
report, The governments of the United States must serve the people by rooting out and disciplining those

who violate the law in cases where there is no reasonable doubt.

It is my opinion: You will be judged in this world by your behaviors; the Almighty knows the truth and
will hold all accountable in the heavenly court for the transgressions against others.

 

 

Jeff Koblenz, CPA

https://mail.aol.com/webmail-std/en-us/PrintMessage 1/2

 

 
 
 

 

 

6/1/2021 Case Sie bs gide LA Nop ROG me at beurh led Q QI (heed evs AR Sore OlUboLENT inducement —
From: ryanlawrencekim@gmail.com,

To: kashlaw@acl.cam,
Subject: Fwd: Over Forty days ago, Koblenz demanded return of funds & provided evidence of FRAUDULENT inducement

Date: Tue, Jun 1, 2021 10:54 am

Attachments: May 31, 2021 - Statement of Amounts due under voided operating agreement $37,241 .68.pdf (439K)

Sent from my iPhone

Begin forwarded message:

From: Jeff Koblenz <jeff.koblenz@gmail.com>
Date: June 1, 2021 at 10:45:59 AM EDT
To: Ryan Kim <ryanlawrencekim@gmail.com>, Adam Mocio <aman123105@aol.com>, thor

torrens <thortorrens@yahoo.com>
Subject: Over Forty days ago, Koblenz demanded return of funds & provided evidence of

FRAUDULENT inducement

Mr. Kim, Mr, Mocio, & Mr. Torrens.

Attachments: $37,241.68 Due as of May 31, 2021,

At least you admit to having taken the funds; now the challenge is for you to accept liability and
honor the request to immediately return the funds to Koblenz and to avoid the Koblenz legal fees

that will accrue to you under the 'personal guarantee’

The time has come for Koblenz to hand this matter to legal counsel and for you, Ryan Lawrence
Kim, to accept liability, in accordance with law, for the reasonabie collection fees under the
‘personal guarantee’ you executed. Refer to the P.S. below: You have a September 30, 2018,
7:01pm EST e-mail from Koblenz where Koblenz clearly explains the importance of the personal
guarantee as a condition to receive the $80,000 investment and Koblenz clearly explains the
collection costs that accrue to you, should you ignore my requests/demands -- You may search for it
in your inbox. Evan Torrens is copied on this correspondence. You may request a copy of the e-

mail evidence from Koblenz,

 

Personal guarantee states: In addition, Guarantor hereby agrees to pay all of Investor's
reasonable costs and expenses, including, attorneys‘ fees in the enforcement of this Guaranty,
whether by suit, action, negotiation, arbitration or otherwise.

 

There is sufficient evidence of 'consideration' to you for your signature on the personal guarantee;
the e-mails indicates that you would not receive the $80,000 investment if not for Ryan Lawrence
Kim's agreement and Adam Mocio's agreement to execute the aforementioned personal guarantee;
Mr. Kim, you signed for yourself and for Adam Mocioi on / or about October 4, 2018 and you, Mr.

Kim, delivered via e-mail the aforementioned personal guarantee on October 4, 2018 via email. It
was the same day that you decided to change the entity name to FISHTOWN ROYAL HOLDINGS

DE LLC (a ‘fake’ entity). in your ‘Corrected Information’ E-mail (which Koblenz has provided to
you in prior correspondence several times).

Mr. Kim, these choices you made followed b you made ‘typos' should
make you want to immediately return funds to Koblenz, Where is your desire to follow the

 

42

https://mail.aol.comAvebmail-std/en-us/PrintMessage

 
 

6/4/2021

 

    

 

 

enz
law?

Over forty days ago, in accordance with the 'voided' operating agreement, voided by Koblenz,
Koblenz has sent you Demands via e-mail, UPS overnight and Certified mail detailing your

violations of the operating agreement, albeit voided by Koblenz.

Mr. Kim, you instructed your attorney te return funds to Keblenz, but you didn't comply with
Koblenz demands for the immediate return of funds. Therefore, Kobienz has rejected the May 10,
2021 'buy-out' agreement provided by your counsel and has informed you on May 12, 2021 and
again on May 28, 2021. Refer to the May 28, 2021 e-mail and the May 24, 2021 certified mai! for
details on Kobienz demand for payment. Comply with Koblenz demands today!

Mr. Kim, Koblenz has given you over forty days to avoid ‘legal feels'. Koblenz has provided several
warnings and opportunities to avoid paying Koblenz legal fees for a forthcoming complaint to be
filed. Your liability to Koblenz is obvious. You executed a personal guarantee and you provided

‘false’ documentation to induce Koblenz investment.

Koblenz's attomey will be instructed to pursue all remedies under the law. against all appropriate

persons.

Ali Counsel will be expected to follow the code of professional conduct for lawyers in any
dealings,

Koblenz reserves all rights under the law. Koblenz has not waived any rights.

Jeff Koblenz, CPA

PS. SEPTEMBER 30, 2018 E-MAIL AT at 7:01 PM EST
From: Jeff Koblenz <jeffkoblenz@gmail.com>
Sun, Sep 30, 2018 at 7:01 PM
To: Ryan Kim <ryanlawrencekim@gmail.com>

The Guarantee I seek was primarily due to the closing costs forecast at $66k and $33k. Prior
to ‘just now’, I believed that these costs increase the overall capital needed and led to a lower
% of 12.18% on profits. Looks like that has been changed? You can confirm.

Prior to that change, it was important that I feel very strongly that the LLC and the Class
B members jointly and severally liable te pay Jefficoblenz (or my ROTH IRA trust) on
or before September 30, 2028 (Ten years from now), no fess than the $86,000 principal
investment and the ‘cumulative ' preferred dividend of 6%. Therefore, the total earnings
due on or before September 30, 2028 will be $48,000 in addition to the$80,000 principal
investment.

The Guarantee of the Class B members further states it will reimburse Jeff Koblenz (or
my ROTH IRA trust) ‘any and all’ costs of collection,including legal costs incurred
subsequent to Jeff Koblenz (or my ROTH IRA trust) versus the Class B members and their

heirs, trusts andestates.
The aforementioned two guarantees will survive any bankruptcy filmg by any aforementioned

entity.

https://mail.aol.com/webmail-std/en-us/PrintMessage

Cag Gi ony ay Lesko Document, dou led QG/A iad, eat? oF Oh dvbuenr inducement

 

2/2

 
 

 

“Case 2:21-6v-02721 Document 1 Filed 06/17/21

Summary Statement of Investment
Interest is compounded monthly

Account Number

Date

10/15/2018 Fees

10/17/2018 Fishtown Royal holdings
10/17/2018 Q4 fees

10/17/2018 asset purchase fee
10/17/2018 wire fee

 

1/7/2019 Qi fees

1/7/2019 Q1 f

 

4/8/2019 QO2 fees

4/8/2019 Q2 f

 

7/8/2019 Q3 fees

7/8/2019 Q3 fi

 

 

 

 

Description

8/20/2019 Principal and Interest

8/20/2019 Return of $50,400 principal

8/20/2019 Bal

 

10/7/2019 Q4 fees
10/7/2019 O4 fees

10/9/2019 Disb

 

10/25/2019 Balance
10/25/2019 Distribution
10/25/2019 Balance

 

 

 

1/6/2020 Q1 Fishtawn Royal Hold

 

IRA784977

ForgeTrust C/F/B/O
Jeffrey Koblenz ROTH IRA

Amount

80,000.00

200.00
401.00
403.01

405.02
407.65
409.08

411.13
413.18
415.25

417.32
279.61
84,161.64
(50,400.00)
33,761.64
56.27
169.09

141.61
34,128.61
(1,200.00)
32,928.61
32.93
164.81
165.63

166.46
167.29

1 of 2

 

Fees

90.00

12.00
40.00
25.00

30.00
12.00

30.00
12.60

30.00
12.00

30.00
12.06
10.00

30.00
12.00

 

 
 

 

 

Case 221-cv-02721 Document Filed 06/17/21 Pagel00f14

Summary Statement of Investment ForgeTrust C/F/B/O
Interest is compounded monthly Jeffrey Koblenz ROTH IRA
Account Number 1!RA784977

Date

Description Amount Fees
/ 168.13

 

50.00

4/7/2020 QO2 fees
12.00

4/7/2020 Q2 Fishtown Royal Hold
168.97

169.81
170.66

 

50.00

7/6/2620 Q3 fees
12.00

7/6/2020 Q3 Fishtawn Royal Hold
171.52

172,37
173.24

 

50.00

10/5/2020 O4 fees
12.60

10/5/2020 Q4 Fishtown Royal Hold
174,10

174.97
175.85

 

75.00

1/6/2021 Qi fees
12.00

1/6/2021 Qi Fishtown Royal Hold
176.73

177,61
178.50

 

75.00
12.00
26,76

4/7/2021 Q2 fees
4/7/2021 Q2 Fishtown Royal Hold
4/19/2021 Collecti t- UPS

     

179.39
180.29

 

12.45
17.66
206.00

4/26/2021 Collection cost - USPS certified mail
5/24/2021 Collection cost - USPS certified mail
5/30/2021 Transaction fees to close IRA custodial fund

 

  

Total = $86,287.87. $ 1,003.81

 

Total Se 87,281.68.

 

 

2 of 2

 
 

 

Case 2:21-cv-02721 Document 1 Filed 06/17/21 Page 11 of14

4/30/2021

251 Fulton Street, LLC - 1 Birchwood Lane, Suffern, NY 10801

Re: Ryan Kim Shareholder Termination Agreement
Release of Class B Membership Shares

To Mr. Koblenz:

Effective immediately, on this 30th day of April, 2021, in consideration of the share
repurchase received, |, Jeffery Koblenz, formaliy agree to relinquish my holdings for the
price of $27,500 payable within the next 10 business days. | agree to disassociate from
any held membership, powers, associations and/or affiliations with 251 Fulton Street,
LLC, [hereinafter collectively referred to as “Company”]. Furthermore, | agree to
relinquish any assets, real and tangible, being held in my possession on behalf of the
Company to its respective owner. My dissociation is imperative to protect the best

interests of 251 Fulton Street, LLC. .

Before accepting the following terms of my resignation, | received an opportunity to
review this letter with independent legal counsel, and freely agree to its contents under
no duress or undue influence. | have received adequate consideration in the form of
absolute confidentiality, mutual release and waiver from any legal actions, liabilities, or
disclosure of the nature of my resignation and relinquishment of Class B Member shares

in perpetuity. The terms of my official resignation are as follows:

1. Pursuant to the above-paragraph, | agree to formally disassociate myself from
the Company, unnamed subsidiaries, fictitious names having any relationship with
said companies, and will not hold myself out as a representative in any capacity for

such.

2.1, Jeffery Koblenz, hereby and exclusively remise, release and forever discharge the
Companies, their officers, empioyees, subsidiaries, affiliates and their heirs,
executors, administrators, insurers, successors and assigns from all manner of
claims or causes of action of any type or nature whatsoever, known or unknown,
suspected or unsuspected, including for damages arising out of my affiliation, and
involvement with the Company that | ever had, now have or hereafter may have
against the aforementioned the Company, their officers, employees, subsidiaries,

and affiliates.

3. |, Jeffery Koblenz, for myself individually and incorporated, and each of my respective
heirs, administrators, successors and assigns, employees, officers, directors,
shareholders, representatives, subsidiaries, affiliates, related incorporated and non-

1
E xhi bi +

B

 
 

 

 

Case 2:21-cv-02721 Document 1

corporate entities consisting of shared members, partners or shareholders,
attorneys and agents, members, and managers, do hereby release the
Companies, individually and incorporated, and each of their respective heirs,
administrators, successors and assigns, employees, officers, directors,
shareholders, representatives, subsidiaries, affiliates, related incorporated and non-
corporate entities, attorneys and agents, members and managers, from any and all
debts, claims or alleged claims, obligations, demands, judgments, accounts, bonds,
promises, negotiations and/or contracts, agreements, understandings,
representations, warranties, damages, liens, encumbrances, suits, current or future
mechanics liens or mechanics lien claims, or causes of action of any kind
whatsoever, in law or equity, whether known or unknown, actual, contingent or
alleged, including but not limited to, any current or future claims, including those
arising from and/or relating to my employment, affiliation, and involvement with
Companies , and/or those which were, or could have been raised contemporaneous
to this resignation, and/or those which arise from or relate to the my involvement,
employment, and/or association with the Companies (collectively, “Claims’),
that any | ever had, now have, or may have in the future. |, individually and
incorporated, further agree, understand and acknowledge, as further consideration
and inducement for resignation, that it shall apply to all known, unknown,
anticipated or unanticipated claims or demands directly or indirectly resulting from,
based upon or in any way arising out of or from or connected with my
involvement, employment, and/or association with the Companies.

4.1, Jeffery Koblenz, also agree that if it is ever adjudicated or determined in any action
or proceeding that if the Companies and/or officers, jointly or individually, are jointly
liable with others for the damages stemming from my ownership, employment,
and/or involvement with any Company, and a claim is made by such others, | will
indemnify the Company and corporate officers, employees, and affiliates, defend all
such claims and satisfy any judgment or award against Companies, its officers,

employees and affiliates resulting from such a claim. The consideration for this Joint

Tortfeasor Release, therefore, is received in the form of a promise for

confidentiality.

5. As consideration for my resignation and relinquishment of any and all equity in the
Company, the reasons for such not fully disclosed herein, shall be kept confidential.
It is understood that this confidentiality is paramount to my resignation. In turn, |
agree to keep the terms and reasons for my resignation as strictly confidential.

7. This supersedes any and all prior agreements between myself and the Company. |
have not received any representations, warranties, agreements nor undertakings,
written or oral, between or among the Companies hereto relating to the subject

matter of my resignation that are not fully expressed herein.
8. |, Jeffery Koblenz, have consulted with legal counsel in connection with the execution

of this resignation and/or have had the opportunity to consult with counsel prior to
executing this resignation. | further understand that Arsen Kashkashian, Esquire

and the firm of Kashkashian & Associates represent the Companies’ interests and
not my own. | reviewed this draft with independent legal counsel, and accept all

terms.
9. | tender this share repurchasing under no duress or undue influence. it is my

2

 

 
 

 

 

absolute intention and best interests to terminate my membership within 251 Fulton
Street, LLC. | fully intend to comply with the terms of my resignation, and
understand that in the event my conduct violates any above term, | relinquish my

right to confidentiality.

{Signature Page to Foilow]

The undersigned hereby certify that they have read and fully understand all of
the terms, provisions, and conditions of this Agreement and have voluntarily

executed this Agreement.

251 Fulton Street LLC

 

Managing Partner Date

 

Jeffery Koblenz Date

[Notary Page to Follow]

ACKNOWLEDGEMENT OF Jeffery Koblenz

STATE OF it $s
COUNTY OF

On this day of , 2020 before me, a notary
public, the undersigned individual, personally appeared

known to me (or satisfactorily proven) to be the person
whose name is subscribed to the within instrument, and acknowledged that they

executed the same for the purposes therein contained.

 

IN WITNESS WHEREOF, | have hereunto set my hand and official seal.

 
 

“Case 2:21-cv-02721 Document 1 Filed 06/17/21 Page 14 of 14

 

Notary Public

Individual:
By:
Date:
ACKNOWLEDGEMENT OF RYAN KIM
STATE OF ! ss
COUNTY OF
On this day of , 2020 before me, a notary
public, the undersigned individual, personally appeared

known to me {or satisfactorily proven) to be the person
whose name is subscribed to the within instrument, and acknowledged that they

executed the same for the purposes therein contained,

 

iN WITNESS WHEREOF, I have hereunto set my hand and official seal.

 

Notary Public

Individual:
By:
Date:

[End of Document]

 

 
